Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The evidence established that, when the defendant hit the complainant in the face with a bottle, he intended to cause serious physical injury and to disfigure the complainant seriously and permanently, or to destroy, amputate or disable permanently a member or organ of his body (see Penal Law § 120.10 [1], [2]). Moreover, the People disproved the defendant’s justification defense, since the evi*693dence demonstrated that the defendant could not have reasonably believed that the complainant was using or was about to use deadly physical force on him (see Penal Law § 35.15 [2] [a]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Belen, Austin and Sgroi, JJ., concur.